DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Status of Claims
This non-final office action is responsive to Applicant’s submission filed 02/06/2020. Currently, claims 21-40 are pending. Claims 1-20 have been cancelled. Claims 21-40 are newly added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2007/0288320 (Cooper et al. – hereinafter Cooper), and further in view of U.S. Patent Appl. Pub. No. 2013/0197987 (Doka et al. – hereinafter Doka), and further in view of 

Referring to claim 21, Cooper discloses a point of sale terminal of a merchant, comprising: 
a display; [See paragraphs 0025-0027, 0030, 0036, 0043]
a processor; [See paragraphs 0025-0027, 0030, 0036, 0043]
a network interface configured for data communication with a payment processing network; [See paragraphs 0025-0027, 0030, 0036, 0043]
a memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: [See paragraphs 0025-0027, 0030, 0036, 0043]
receiving, via the network interface, data for presenting a payment modality for a third party payment provider; and [See paragraphs 0024, 0030, 0034-0036, 00208
43]
sending, via the network interface, a payment request for payment by the third party payment provider according to the payment modality. [See paragraphs 0024, 0030, 0034-0036, 0043]

Doka teaches a system with the limitation: presenting the payment modality on the display, wherein presenting the payment modality preserves the instructions stored in the memory of the point of sale terminal. [See paragraphs 0022, 0023, 0028, 0029, 0030, Fig. 1]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Cooper to have incorporated a third-party payment modality interface as in Doka with the motivation of accepting additional payment methods from a user during a transaction. [See Cooper paragraphs 0002, 0024; Doka paragraphs 0022, 0023, Fig. 1 ] 

Referring to claim 22, the combination of Cooper and Doka discloses the point of sale terminal of claim 21, wherein the operations performed by the processor further comprise: 
receiving, via the network interface, an authentication notification for authenticating a consumer for a transaction at the merchant with a third party payment provider, the authentication notification including one or more of an identifying indicia of the consumer, and a gratuity provided by the consumer; and [See Cooper paragraphs 0028, 0030, 0031, 0034, 0035, 0042]


Referring to claim 23, the combination of Cooper and Doka discloses the point of sale terminal of claim 22, wherein the consumer authentication selection authenticates the consumer using the identifying indicia of the consumer. [See Cooper paragraphs 0030, 0031, 0034]

Referring to claim 24, the combination of Cooper and Doka discloses the point of sale terminal of claim 23, wherein the identifying indicia of the consumer is an image of the consumer, wherein the image of the consumer is displayed in the third party payment provider display area, and wherein the consumer is authenticated by a selection of the image of the consumer that is displayed in the third party payment provider display area. [See Cooper paragraphs 0030, 0031, 0034, 0046]

Referring to claim 25, the combination of Cooper and Doka discloses the point of sale terminal of claim 23, wherein the consumer authentication selection includes one or more of a personal identification number from the consumer or a code from a mobile device of the consumer. [See Cooper paragraphs 0030, 0031, 0034]

Referring to claim 26, the combination of Cooper and Doka discloses the point of sale terminal of claim 25, wherein the code is selected from group consisting of a 

Referring to claims 27-30, they recite similar limitations as set forth in claims 21, 23, 25 and 26, and therefore are rejected based on the same rationale. 

Referring to claim 31, the combination of Cooper and Doka discloses the method of claim 27, further comprising: 
receiving a notification, at the point of sale terminal, that the consumer has checked-in at the merchant with the third party payment provider, [See Cooper paragraphs 0028, 0030, 0031, 0034, 0035, 0042]
wherein the notification includes one or more of an identifying indicia of the consumer, and a gratuity provided by the consumer when the consumer checked-in. [See Cooper paragraphs 0028, 0030, 0031, 0034, 0035, 0042]

Referring to claim 32, the combination of Cooper and Doka discloses the method of claim 31, wherein the consumer authentication selection authenticates the consumer using the identifying indicia of the consumer. [See Cooper paragraphs 0030, 0031, 0034]

Referring to claim 33, the combination of Cooper and Doka discloses the method of claim 31, wherein the identifying indicia of the consumer is an image of the 

Referring to claim 34, the combination of Cooper and Doka discloses the method of claim 27, wherein the third party payment provider display area on the point of sale terminal is a web page configured to: 
receive a payment amount of the transaction from the point of sale terminal; receive the consumer authentication selection; [See Cooper paragraphs 0024, 0030, 0034-0036, 0043]
send the payment request for payment by the third party payment provider that includes the payment amount and the consumer authentication selection; [See Cooper paragraphs 0030, 0031, 0034]
receive a confirmation of payment by the third party payment provider; and [See Cooper paragraphs 0024, 0030, 0034-0036, 0043]
send a notification to the point of sale terminal of the confirmation of payment. [See Cooper paragraphs 0024, 0030, 0034-0036, 0043]

Referring to claim 35, it recites similar limitations as set forth in claims 21, and therefore is rejected based on the same rationale. 

claim 36, the combination of Cooper and Doka discloses the computer-implemented payment processing method of claim 35, further comprising: 
polling a third party payment processor for customer check-in data associated with a customer check-in at a merchant; [See Cooper paragraphs 0028, 0030, 0031, 0034, 0035, 0042]
receiving the customer check-in data including an authentication data for authenticating the customer at a point of sale terminal of the merchant; and [See Cooper paragraphs 0028, 0030, 0031, 0034, 0035, 0042]
sending the customer check-in data to the point of sale terminal. [See Cooper paragraphs 0028, 0030, 0031, 0034, 0035, 0042]

Referring to claim 37, the combination of Cooper and Doka discloses the computer-implemented payment processing method of claim 36, wherein the authentication data includes at least one digital image of the customer. [See Cooper paragraphs 0030, 0031, 0034, 0046]

Referring to claim 38, the combination of Cooper and Doka discloses the computer-implemented payment processing method of claim 37, wherein the authentication result data includes a confirmation that the customer was authenticated with the digital image of the customer. [See Cooper paragraphs 0030, 0031, 0034, 0046]

claim 39, the combination of Cooper and Doka discloses the computer-implemented payment processing method of claim 36, wherein the authentication result data includes a data selected from the group consisting of a personal identification number, a hash of a personal identification number, a password, a hash of a password, a token associated with the customer and merchant, a scanned code, a scanned quick response code, a code provided by a mobile communication device, and a code provided through a near field communication session with a mobile communication device. [See Cooper paragraphs 0030031, 0034]

Referring to claim 40, the combination of Cooper and Doka discloses the computer-implemented payment processing method of claim 36, wherein the received customer check-in data includes a gratuity data, and [See Cooper paragraphs 0028, 0030, 0031, 0034, 0035, 0042]
wherein the payment request from the point of sale terminal includes a gratuity based at least in part on the gratuity data. [See Cooper paragraphs 0028, 0030, 0031, 0034, 0035, 0042] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687